I
               ,OFFICE    OF THE   ATTOkNEY     GENERAL     OF TEXAS
                                       AUSTIN
    PROVERSELLERS
    ,nowrr CLNER*L                                  :

                                                                   .; :.
                                                                      ..
    1


     Roaorable Syrian E. Haibut
     county Attorney
     Lubbock County,    .:
     Lubbock, Texao
           .
     Deaf S1r.i                          opinion   110.   o-7242
                                         Re : Exemption of c




.




     tif+w$,                     Tple ii1 R. C S., enbraces Articles
                    A.    lc   s 693 and &@I read respectively as follorrs:
               pPy69a3.
                ‘%ach person who shall buy or drlk any animal
          or ankals for sale or ahl~cnt out of any county,
          or uho shall bug or drlvo the sam for slnuddcr,
          shall at the time of purchasiw and boforo driving
          the same, procure a wrltto,n bill of sale ?VXI tho
          awaer or owners therefrom, or from his OT theLr
.            .




                      .:    I
                            I
        I        RonorablO -SgrLan 6. Nmbut - Pa?; 2
        i.
                     legally authorized agent .’ 3aid bill QS sale shall be
                     properly signed and acknowledged. Such bill of sale
                     shall distinctly  oncmo?ato the number, kind aud-‘gge
                     of aniuals 3316, together with all rzarks and bra~nde
                     dlscer&M.e thereon; and said animls before 1eavinR
                     the county In which they hnvo boea gathered shall bo             .:
                     inspsoted by the luspctor   of such county or hla do-
                     puty. n
                           Art. 6934.
                            %%e purcbassr of any hides bf cattle at the
                      time of purchasing same shall obtain fro;;r the ovmr there-                -
                      of, or from his legally author&ad agent, a written bill
    I                 of. saZe duly ~okoouled~ed, i?hich shall recite in full
                      the narks and brands of each hide, the wclght thereof,
    a               . and  uhethor the aam is dry or green.” .
                                                                                            . ’
                           Artiale 6563 roqu&os the purchaser of- any on&al to                       .s
                 obtain Sron .the owner thereof, or his :a@nt; a vritton bill OS.~~
                 snlo in the nannor and. f&n therein preocMbed.    &ticLo 6984
    i            roqulres the purchaser of my hides OS cattle at the ttia of ,,,
                 purchase to obtain from the omsr thereof, or his agent, a     .~‘.:
    t            wlttea bill. of aale la the nanner and form th$reIn prescrIbad..
                           It’ is agp?ronf   that Article   1452, P.‘C.,     is eho oounier-
                 part of Articles  Yd3 and 69% and rakes it an offense  for the
                 purchassr bf any anl.ml or hides OS cattle to so purchase without
                 obtaining fron the owuw thoreof      ore his agent a bill     of ~rrlo there-
                 to.
                            Article 7005, R C. S ., +ftel’ tWl%ug a 1OQG J;ifJt Of COUQ-
                 tlos, concludes by speciflsally   exempting the c?o~nntiQsuazed “from
                 the provisions OS thin chapter, ,and from all laus regulatL.ng ths
                 lQSl%f ion’OS h%dos and an1ual.s.’
    1
                           Article lh32, P. C., 1s found in chapter 13, TLtle J.7;
                 OS the Penal Code, which chapter ir~cludos Artl,clos 1471-11188. The
                 la& nentiozisd artiale lo as follows;.        --*.
                           “The counties exenptcd from the lawn rcgilatlog
                      the insyzction of hides and anlmls are thosu as are
                      or miy be cxenptod by statute.”

    i                           .
 1       .,   Bonol?CtblO      krlnn      E. Mcrbut - P.s,~.3




              that
                          ¶%e only Article that spkf&lly      ameo eortain coun-
              ‘ties oni3 kxezpts them “SFOZIall lavs re@.ati~   the’iospect~oa
               of hlclesoncl002112a1s” 1s ArCme 7005.
                         We nzw therefore forced to the iae’vltable concluoion
                   those cocntI.os amed in Artkle 7005 are also exmpted fcon
              all the &dfCles    folmd 1~ Chsptcr 13, Titlc.17,  of the Penal  CO&,
              which iacludes Article 1482.
                      The corrcctaass.of the a&e conclusloa ia. indubttably
            sustained by the le@slatLve  hlsto?y’of the original Act of t&o
         .. LsgLslature Erm which CMpter 7, Pitlo 121, FL 0. 9., 1925, and
            Chapter X3, Title 17, of the Penal Code, were .derivod.
f
                             1u.1376, the Pifteeath LeteglnlaSw3   pasaod~an Act (Ch.
z             165,    p.    235) oatztled“An AC&to eacouragc stock-ralslng      aad for
fr            the Wotoctltoa of ‘stock-rz%looro.’      Fhin ~53 ths first cession of
              the In~lnl5tum       after the odoptlon o$ the ConntLtutfon of 1876
B             aud ~the ~bovo hsat:omd Act was an euabling Act to put lute olfect
              ths provioions of Section 23, &tr XVI, OS ths aev Constitution.
              It cmated the office of~I!gn~to~         of Xides and Animals   la  each
              or-&aalsed county of .the Statet prescrI.bed his pouers ant). dutleq
              Sti.@d his compensation; lnposed duties upon stocl: relsers;        the
              OQllcrs mcl buyers of aaLmls aad hi’deol dcfincd nmerous of-
              fenses and prescrlbod pe~aUA.os for the violation thercob.           It
              WQsa co~p~cl~noivo Act dosl,naed to cover the purposes stated
              19 lto title,      quoted above.                   .

                              Sectionii    12, 12 and 33   of   siftj   pat   read   respectively’   ..
              as follovsr                                                                :.:

     .                        SeottoQ llr
                             Avery popoon who shall buy or Orive any aainal
                      or    ClQhXtlgfor   salo or sh:prr+nt, out Of any COUilty ia
                      thltoState,. or Vho &cl1 buy 02 drive any anl!ml or
                      atimls    for slc.u@H..or, shall at. tho t3m OS purchasing
                      aad beforo d~tving the se?.ze, procure a bfll of colt from
                      tho OUQWor ownera thereor, or Szon his or their le$al-
                      ly outhorlzod agant, which bill of sale shall be in I?Plt.-
                      ie,   propcrlg sienod nud ccknouulodpd beSore nom officer
                      aathoplzed to authenticate Inotr~zente for record In thl.s
                      State.    Such bill     of calo shall dlctlnctly         cuo~oratc tha
                      nmber kind and qe of an~mls cold, together with all
                      tho n3rk3    end bra&o clc~occirnlbla on said auricles sn:d
                      tw~facllo chrll., bSaro     3.enving   the   o~:nty   1~ ~hl.cir  thy
                      have beon [;i?%h~~~il    b6 inS!>oCt6d     by tha ItX3;ECtJOr    Of   such
                      county or 1113 docputy.”
    :   j

f
Chapter 13 !stle     17, po$al cH.k? l325, Wh%Chcoilta$us. :>Art.
1232 8X7 d88.     Chapter 5, Title 33, of tho Eoolsed .Civil
statutea of 1879 is rmi l.ticludeU la Obapter 7, Title 123. of
the P,oviznd Civil statut,f+     1325, vbfch coutalao $eticAsu 1383
&$I and 7005.
                                                              :
            Since s?z?ct~oil 4s or ths ori@&     Act OS 1376 exsl~tod
all. couaties thcrola rKtrmd“Szos the opemtioa bS the hct”, Lt
cx%xptsd thm SPOZIthe crimi~?l ~~~oolkions aa will as tjhe oivll
provto~ons tiiereoS.    alaefore,    tb  coelflors  of ths $ta.tut(33 OS
Is?] m&z it prSectX3 clear thut the‘cbmtiss          oxcqzkud Srkn ths
provlalons OS ‘tie cntiro     Act WO~Qthose sxsupttrd by Art&la 653
of the Civ.vtl Statutes or AxMclo 735 qf the Wnal God%
           As hsrotofozxe stated, you arc odvimd tbat those couu-1:’
ties ux*!3ptcu by Art&a3 7005, as awrtded la m5,      Ewe sxeaptcd   .  1
urrtxaall l.nwb re@&ing      the isnpctlon of hLd.dcs&ad ac:w118”,                      ::
Includilq- Chapter 13, .Title 17, Penal Codo, vhich io~lu&?s ia-
t icle L&42.                      _’                   .?_      . .. ‘_
       - YOUh&vi dixkctsd                  o&. attention   to A&lo      lhti5, ~P.C.;
reud+q 03 Solltloys~
           %poi the trial of zmy pe~&b chargd with ihs
     th6st OS any Cil~l    OS tIl0 horsr?, c3s or cattle 2p3ClOS,
     ths ‘pmsogaicln of such etot-on on3.ml .br tb~ accuaod,
     without a wrlttsn transfor OF bill of sale coatalnirqg
     8 n~olfic   Uooacrlption of owh anln81, s.?.?ll bo wrr2ran
     f&2%0   ~Vib3tkC-o Q&lSt              trx, 8CCtL55d t&it   5UCh pOSU3S31Oll
     was illegal.               n              ..
           Thu abovo Article was kmctsd in ,I866 and Is foe& in
Chnpter il, Tfitz?.o 17, of the nmal ccJc?a, and has DOhsar~v %&ever
won the question hsro oonz~lilcrsd. %a13 Artlclo       Boas no~..~oro t&n
~NXost an 0SSor~ bx the Lq#olatura         to eXerc:ss~.thS 1o~itlEiate
ruacti9n  OS Exlgiq   a chan~c3 In the rulf33 ~ovorning #e   burdsn of
prOOf.~ F&KSv. stats, 22 s. IL (26) 684.
                                    . ‘,
      1
             1.   _..
                        _- .,
                                                    Y0iu.w very truly